MANDATE

                                  Court of Appeals
                              First District of Texas

                                   NO. 01-15-00176-CR

                                RUSSELL POPE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

Appeal from the County Criminal Court at Law Number 3 of Harris County. (Tr. Ct. No.
                                    1967710).

TO THE COUNTY CRIMINAL COURT AT LAW NUMBER 3 OF HARRIS
COUNTY, GREETINGS:

         Before this Court, on the 24th day of September 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                      The Court today considered a motion to dismiss the
               appeal filed by the appellant, Russell Pope. No decision has
               yet been handed down in the case. The Court grants the
               motion. Accordingly, the Court dismisses the appeal.

                      The Court orders that this decision be certified below
               for observance.

               Judgment rendered September 24, 2015.
              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Bland and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT